UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

DENNIS LEE ROSE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-89-70-B, CA-94-648-R)


Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Dennis Lee Rose, Appellant Pro Se. Julie Marie Campbell, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.* United States v.
Rose, Nos. CR-89-70-B; CA-94-648-R (W.D. Va. May 5, 1995). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




    *
      In denying relief on Appellant's motion, the district court
granted Appellee's motion to dismiss filed pursuant to Fed. R. Civ.
P. 12(b)(6). Where, as in this case, the district court considered
matters outside the pleadings, it should have treated the Rule
12(b)(6) motion as a motion for summary judgment. See Gay v. Wall,
761 F.2d 175, 177 (4th Cir. 1985). Any error was harmless because
Appellant received the necessary notice pursuant to Roseboro v.
Garrison, 528 F.2d 309, 310 (4th Cir. 1975).

                                2